Citation Nr: 0703580	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-13 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
August 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss.  
In November 2005, the veteran and his wife testified at a 
video hearing before the undersigned.


FINDING OF FACT

Bilateral hearing loss was first diagnosed many years post-
service and the preponderance of the evidence is against a 
nexus between current hearing loss and any incident of or 
finding recorded during service


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
military service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between the care 
provided and the disability; the degree of disability, and 
the effective date of any disability benefits.  The veteran 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notice provided in May and August 2004, prior to the 
appealed from rating decision, informed the veteran to submit 
all relevant evidence in his possession and of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).

While the notice provided to the veteran did not include 
notice of the type of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal, that failure is harmless because the preponderance of 
the evidence is against the appellant's claim and any 
questions as to the appropriate disability rating or 
effective date to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

In view of the above notice letters, the Board finds that the 
RO complied with VA's duty to assist the veteran.  38 
U.S.C.A. § 5103(a); see also Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005) (Mayfield I), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all available service medical records and 
several attempts to obtain additional records from Family 
Hearing Aid Center before being notified that no other 
records were available.

As explained in more detail below, the veteran has not been 
afforded a VA examination to obtain a medical opinion as to 
the causal relationship between current bilateral hearing 
loss and service because service medical records were 
negative for a hearing deficit and the only post-service 
medical evidence that refers to hearing loss is dated in 
March 1996, almost 50 years after his separation from 
service.  A pre-enlistment examination noted scared ear drums 
but there is no medical evidence of hearing loss prior to 
service.  Under these circumstances, there is no duty to 
provide an examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

The Claim

The veteran contends that his current bilateral hearing loss 
was caused when his ears were injured in an accident while 
diving using experimental equipment while stationed in Cuba 
and/or by his exposure to loud noise as a welder and/or by 
being around airplanes while in military service.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.304.

Also, certain chronic diseases, including other organic 
diseases of the nervous system (to include sensorineural 
hearing loss), may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In hearing loss cases regulations provide that for the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

Turning to the relevant evidence in the claims file, the 
Board finds that it was reported upon an evaluation in June 
1945 that both of the veteran's ear drums were scarred.  
However, the pre-enlistment examination the same day, as well 
as a subsequent September 1945 physical examination revealed 
both ears were normal and hearing was within normal limits at 
15/15.  Similarly, his August 1948 separation examination 
reported his ears were normal.  There is no indication of 
hearing loss prior to, during or upon separation from 
service.  

As far as any in-service exposure to excessive noise, the 
veteran did not receive any medals evincing combat duty and 
it is not contended otherwise.  The service personnel and 
medical records show no findings relating to in-service 
acoustic trauma.

Post-service, the presumptions found at 38 C.F.R. §§ 3.307, 
3.309 do not help the veteran in establishing his claim 
because the first post-service diagnosis of bilateral hearing 
loss is not found in the record until many years after his 
1948 separation from active duty.  The only evidence of the 
veteran having bilateral hearing loss as defined by VA is the 
March 1996 graphical representation of the audiometric 
evaluation data taken during his audiological examination 
with Family Hearing Centers which showed his tests scores for 
pure tone thresholds, in decibels, from 125 Hertz through 
8000 Hertz.  While the Board may not interpret graphical 
representations of audiometric data, for the purpose of this 
decision we will nonetheless concede that this March 1996 
test shows the veteran has bilateral hearing loss as defined 
by VA.  Kelly v. Brown, 7 Vet. App. 471 (1995).

While it is apparent that the veteran currently has hearing 
loss, the record is devoid of any medical opinion evidence 
showing that his hearing deficit is causally linked to his 
military service.  Moreover, given the length of time between 
the veteran's separation from military service in 1948 and 
first being diagnosed with bilateral hearing loss in 1996, 
the Board finds no competent evidence of a continuity of 
symptomatology.   38 C.F.R. § 3.303.  To the extent that the 
veteran is now contending that he had problems with hearing 
continually after service, his contentions are outweighed by 
the negative post-service medical evidence.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hearing loss.  In reaching this 
conclusion, the Board has not overlooked the appellant's and 
his representative's statements to the RO or the personal 
hearing testimony.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide opinions relating to the 
diagnosis or etiology of diseases or disabilities such as 
hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran is competent to state that he has some 
degree of hearing loss but he is not competent to say he has 
a hearing loss disability as defined by the applicable 
regulation, 38 C.F.R. § 3.385.  Therefore, these statements 
regarding the diagnosis and origins of the veteran's 
bilateral hearing loss are not probative evidence as to the 
issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See also, e.g., Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


